COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Raymond Michael Lee v. Harris County Hospital District

Appellate case number:    01-12-00311-CV

Trial court case number: 2010-00231

Trial court:              80th District Court of Harris County, Texas

        The trial court’s judgment in the above-referenced case was signed March 16, 2012. The
notice of appeal was filed March 27, 2012. The appellate record was due to be filed in this Court
by May 15, 2012. See TEX. R. APP. P. 35.1. The clerk’s record has been filed. The reporter’s
record has not been filed.

       On May 23, 2012, court reporter Michelle Tucker requested an extension of time to file
the record to July 13, 2012. The Court granted the request. On July 17, 2012, Tucker filed a
second request for extension. The Court also granted this request, extending the due date to
August 13, 2012. On August 24, 2012, the Clerk of this Court notified Tucker that the record
had not been received and that it must be filed by September 4, 2012. No record has been filed.

        It is therefore ORDERED that court reporter Michelle Tucker file the complete
reporter’s record in this Court no later than 5:00 p.m., 10 days from the date of this order.
Texas Rule of Appellate Procedure 9.2(b), the mailbox rule, is suspended and does not apply to
this deadline. No motions for extension of time will be entertained absent extraordinary
circumstances. Failure to comply with this order may result in the issuance of a show cause
order, notice, and service of citation against Michelle Tucker, commanding her to appear
before this Court to show cause why she should not be held in contempt, or abatement to
the trial court for findings regarding the same.

       It is so ORDERED.

Judge’s signature: /s/ Justice Evelyn V. Keyes
                    Acting individually  Acting for the Court


Date: September 11, 2012